Citation Nr: 1532805	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  09-07 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for sleep apnea.

5.  Whether severance of service connection for diabetes mellitus, type II (DM II), with nephropathy and erectile dysfunction was proper.  

6.  Whether severance of special monthly compensation based on loss of use of creative organ due to severance of service connection for DM II was proper.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Appellant had active duty service from November 17, 1983 to March 14, 1984 and January 3, 2004 to January 14, 2004 with additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the U.S. Army Reserves from 1983 to 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in August 2006 and August 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and Houston, Texas, respectively.  The case has since been returned to the RO in Houston, Texas.

The Appellant testified before the undersigned Veterans Law Judge at a March 2015 videoconference hearing.  A transcript of this hearing is of record.

In March 2015, the Appellant submitted additional evidence in support of his appeal along with a signed waiver of RO consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2014).  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

In addition to the VBMS claims file, there is a Virtual VA paperless claims file associated with the Appellant's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.


FINDING OF FACT

The Appellant withdrew his appeal for the claim of entitlement to service connection for a left knee disability at the March 2015 Board hearing.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for the claim of entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the Board's favorable decision in dismissing the appeal for service connection for a left knee disability, at the Appellant's request, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

Dismissal

At a March 2015 Board hearing, the Appellant withdrew his appeal for the claim of entitlement to service connection for a left knee disability.  

Under 38 C.F.R. § 20.204(b), appeal withdrawals must be in writing, must include the name of the Appellant, the applicable claim number, and a statement that the appeal is withdrawn, and must be received by the Board prior to issuance of a decision on the issue being withdrawn.  In this case, the Board hearing has been reduced to writing via a transcript which includes the Appellant's name, claim number, and a statement that this claim was withdrawn.  When the Board received the Appellant's withdrawal at the hearing, it had not yet issued a decision on this claim.  Accordingly, the Board finds that the criteria for withdrawal of an appeal with regard to this claim have been met.  Id. 

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal with regard to this claim is appropriate.  See 38 U.S.C.A. § 7105(d) (2014).

Accordingly, further action by the Board on the claim for service connection for a left knee disability is not appropriate and the Appellant's appeal of this issue should be dismissed.  Id.


ORDER

Entitlement to service connection for a left knee disability is dismissed.  


REMAND

Unfortunately, a remand is required in this case for the issues remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Appellant's claim so that the Appellant is afforded every possible consideration.

As discussed above, the Appellant served as an U.S. Army Reservist from 1983 to 2009.  The Appellant had a period of active duty service from November 1983 to March 1984, as reflected in a Form DD 214 indicating he was released from "ADT" (Active Duty Training).  Service personnel records show that he subsequently participated in reserve duty.  A December 2003 memorandum documents that the Appellant received orders to report for active duty on January 3, 2004, for mobilization for "Operation Iraqi Freedom" to serve a period of 545 days.    A January 2004 Active Duty Report reflects that the Appellant had active duty service from January 3, 2004 to January 14, 2004. While the record does not include a Form DD 214 for this period, a January 2004 memorandum documents that that the Appellant was released from his active duty status as a non-deployable soldier due to his failure to meet the deployment medical standard.  The Appellant's military personnel records reflect that he returned to his status as a U.S. Army Reservist until he was medically retired in December 2009.  See December 2009 and August 2013 Department of the Army memoranda.  

The Appellant contends that his current right knee disability, low back disability and sleep apnea all developed during his 11 days of active duty service in January 2004.  

Specifically, the Appellant asserts that his current right knee disability and low back disability was caused by an accident on January 6, 2004, during a period of active duty service, while he was stationed at Fort Polk military base.  He explained that after performing routine maintenance on a HUMVEE, he slipped off of the front driver's tire, hit his right knee against the vehicle and fell to the ground landing on his back.  A fellow reservist witnessed the fall and said the Appellant told her that he had banged his knee and had pain in his upper and lower back.  He received treatment for his right knee prior to his release from active duty, but not for his back.  Since his accident, the Appellant said he has had right knee and back pain.  See March 2005 and May 2005 statements and March 2015 Board hearing transcript.  

January 2004 and June 2005 statements of medical examination and duty status document that the Appellant injured his right knee and back as a result of his January 6, 2004 accident.  

A January 2004 private treatment record reflects that the Appellant had a blow to his right patella and he had right knee pain.  An x-ray showed that his right knee was normal.  The Appellant did not receive any treatment for his low back.  

At a May 2005 VA examination, the VA examiner, based on a normal x-ray of the right knee, found that the Appellant did not have a right knee diagnosis because there was no pathology to render a diagnosis. 

Based on a December 2006 electromyogram report, the Appellant was diagnosed with right peroneal neuropathy.  See January 2007 private treatment record.  The Appellant submitted June 2007 and August 2013 opinions from his private treating physician, Dr. M.L.W., which found that the Appellant's right knee peroneal nerve injury was related to his January 2004 period of active duty service.  Dr. M.L.W. provided no supporting rationale for her opinion.  As Dr. M.L.W.'s opinions do not explain how the Appellant's current right peroneal neuropathy is related to the right knee injury he sustained in his January 2004 accident, the Board finds that Dr. M.L.W.'s opinions are not adequate to support a basis for granting the Appellant's service connection for a right knee disability.  Therefore, a remand is required to obtain a new VA opinion as to the etiology of the Appellant's current right peroneal neuropathy.  

With regards to the Appellant's service connection claim for a low back disability, the Board finds that there are conflicting medical opinions that the Appellant's current low back disability developed as a result of his January 2004 accident. 

At a July 2008 VA examination, the VA examiner noted that, according to the Appellant's medical records, he had been in a motor vehicle accident (MVA) in 2000 and received treatment for a bulging disc; he reported that his back was not bothering him in January 2005; his back pain presented again in 2007; and a 2007 MRI showed mild degeneration of the L5-S1 disc.  The VA examiner opined that the Appellant's currently diagnosed lumbar spine degenerative joint disease (DJD) was less likely than not caused by or a result of the injury he sustained in January 2004.  The VA examiner found that the Appellant had a preexisting DJD with bulging disc since 2000 when he was involved in the MVA unrelated to his active duty service.  Since the VA examiner found that the Appellant had landed on his back in 2004 and showed no back problems in 2005, the VA examiner concluded that the Appellant's current back pain was most likely mechanical.  The VA examiner found that an individual might present with DJD and a bulging disc without experiencing significant pain.  In addition, the VA examiner found that there was no evidence of aggravation of his lumbar spine related to his January 2004 accident.  

The Appellant submitted January 2009 and May 2010 private medical opinions from Dr. M.L.W. and Dr. I.F.A.  These opinions stated that the Appellant's current herniated disc at L5-S1 was a new finding, unrelated to his 2000 MVA, but was sustained as a result of his active duty service in January 2004.  However, neither opinion provided a fully articulated supporting rationale which addressed how the Appellant's 2000 MVA bulging disc diagnosis was unrelated to his current herniated disc at L5-S1 diagnosis.  The Board finds that the private opinions are inadequate to support a basis for granting the Appellant's service connection claim for a low back disability.  

For the Appellant's low back disability, the Board finds that on remand, the Appellant should be afforded a new VA opinion.   The VA examiner should reconcile the conflicting medical opinions from the July 2008 VA examiner and the January 2009 and May 2010 private treating physicians.  Then, the VA examiner should provide an opinion as to whether the Appellant's current low back disability was caused or aggravated by his January 2004 accident.  

With regards to the Appellant's service connection claim for sleep apnea, the Board finds that the evidence is not sufficient to establish that the Appellant's sleep apnea began during the Appellant's 11 days of active duty service in January 2004.  

A March 2005 statement from a fellow serviceman, who was his roommate during his January 2004 period of active duty service, explained that he had witnessed the Appellant snore loudly and stops breathing on several occasions while he slept.  

A March 2005 statement of Dr. M.L.W. notes that the Veteran

underwent a sleep apnea study on 3/2/05 that demonstrated severe obstructive sleep apnea.  He will require use of a CPAP machine for treatment of this medical condition.  Mr. [redacted] began experiencing sleep problems while on active duty with the US Military Army Reserves during the period of December 2003 thru January 2004. [The Veteran] Mr. [redacted] reports no sleep problems prior to being called to active duty service.

In rendering this opinion, Dr. M.L.W. appears to rely on the Appellant's reported history of sleep problems; but, she did not provide a fully articulated rationale for opining that the Appellant's currently diagnosed severe OSA had its onset during his specified January 2004 period of active duty service.  

The Board finds that the March 2005 opinion is inadequate, and therefore, on remand, the Appellant should be afforded a VA examination to determine whether the Appellant's sleep apnea is etiologically related to his period of active duty service in January 2004.  

Finally, in an August 2014 rating decision, the RO severed service connection for the Appellant's DM II with nephropathy and erectile dysfunction due to clear and unmistakable error, effective November 1, 2014; and severed service connection for the Appellant's special monthly compensation for loss of use of a creative organ due to severance of service connection for DM II, effective November 1, 2014.  The Appellant, in an October 2014 statement, requested that the RO reconsider its decision.  As this statement was submitted within one year of the August 2014 rating decision, the Board construes this statement as a timely NOD.  38 U.S.C.A. § 7105(b) (West 2014).  Therefore, the Appellant is entitled to be furnished a statement of the case (SOC) which addresses these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).  These matters are, therefore, remanded for issuance of a SOC.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all of the Appellant's outstanding treatment records for his right knee disability, low back disability and OSA that are not currently of record.  The Appellant must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file.

2.  After completing the above development, the AOJ should obtain a VA medical opinion to determine whether it is at least as likely as not (50 percent probability or more) that the Appellant's currently diagnosed right peroneal neuropathy was incurred in, or aggravated by, his period of active duty service, to include his January 6, 2004 accident.  

In providing the above opinion, the examiner should assume that the January 6, 2004, accident occurred during a period of active duty service and caused the Appellant right knee pain.  The examiner should also consider and address the June 2007 and August 2013 private opinions referred to above.  

3.  The AOJ should obtain a VA opinion to determine whether it is at least as likely as not that the Appellant's currently diagnosed herniated disc at L5-S1 and lumbar spine DJD was incurred in, the result of, or aggravated by, his period of active duty service, to include his January 6, 2004, accident.  

In providing the above opinion, the examiner should assume that the January 6, 2004, accident occurred during a period of active duty service and caused the Appellant low back pain.  The examiner should also reconcile the conflicting medical opinions of the July 2008 VA examiner and the January 2009 and May 2010 private treating physicians referred to above.  

4.  The AOJ should obtain a VA medical opinion to determine whether it at least as likely as not (50 percent probability or more) that the Appellant's OSA was incurred in, as a result of, or incurred during his January 3, 2004, to January 14, 2004, period of active duty service?

5.  The claims file, including a copy of this REMAND, must be made available to the examiner(s) for review.  The examiner(s) shall review the claims file and medical records in conjunction with the evidence of record.  If an examination(s) is deemed necessary to render the opinion requested, such examination(s) shall be arranged. 

If the opinion(s) and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Appellant's claimed disability.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

5.  The AOJ should furnish a SOC to the Appellant addressing the issue of whether severance of service connection for diabetes mellitus, type II, with nephropathy and erectile dysfunction was proper; and whether severance of special monthly compensation based on loss of use of a creative organ due to severance of service connection for diabetes mellitus, type II, was proper.  The Appellant and his representative must be advised of the need to file a timely Substantive Appeal following the issuance of the SOC if he wishes to complete an appeal of these issues from the August 2014 rating decision.  These claims should be returned to the Board only if the Appellant perfects a timely appeal with respect to the denial of these claims.

6.  Then, the AOJ should readjudicate the service connection claims for a right knee disability, low back disability and sleep apnea.  If the benefits sought on appeal remain denied, in whole or in part, the Appellant should be provided a supplemental statement of the case (SSOC).

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


